
	
		II
		110th CONGRESS
		1st Session
		S. 1172
		IN THE SENATE OF THE UNITED STATES
		
			April 19, 2007
			Mr. Durbin (for himself,
			 Mr. Lugar, Mrs.
			 Lincoln, Mr. Smith,
			 Mr. Obama, Mr.
			 Reed, Mr. Wyden,
			 Mr. Nelson of Florida,
			 Mr. Feingold, Mr. Domenici, Mr.
			 Kennedy, Mr. Rockefeller, and
			 Mr. Akaka) introduced the following bill;
			 which was read twice and referred to the Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To reduce hunger in the United States.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Hunger-Free Communities Act of
			 2007.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Findings.
					Sec. 3. Definitions.
					TITLE I—National commitment to end hunger
					Sec. 101. Hunger reports.
					TITLE II—Strengthening community efforts
					Sec. 121. Hunger-free communities collaborative
				grants.
					Sec. 122. Hunger-free communities infrastructure
				grants.
					Sec. 123. Hunger-free communities training and technical
				assistance grants.
					Sec. 124. Report.
					Sec. 125. Authorization of appropriations.
				
			2.FindingsCongress finds that—
			(1)(A)at the 1996 World Food
			 Summit, the United States, along with 185 other countries, pledged to reduce
			 the number of undernourished people by half by 2015; and
				(B)as a result of that pledge, the
			 Department of Health and Human Services adopted the Healthy People 2010 goal to
			 cut food insecurity in half by 2010, and in doing so reduce hunger;
				(2)national
			 nutrition programs are among the fastest, most direct ways to efficiently and
			 effectively prevent hunger, reduce food insecurity, and improve nutrition among
			 the populations targeted by a program;
			(3)in 2001, food
			 banks, food pantries, soup kitchens, and emergency shelters helped to feed more
			 than 23,000,000 low-income people; and
			(4)community-based
			 organizations and charities can help—
				(A)play an important
			 role in preventing and reducing hunger;
				(B)measure community
			 food security;
				(C)develop and
			 implement plans for improving food security;
				(D)educate community
			 leaders about the problems of and solutions to hunger;
				(E)ensure that local
			 nutrition programs are implemented effectively; and
				(F)improve the
			 connection of food insecure people to anti-hunger programs.
				3.DefinitionsIn this Act:
			(1)Domestic hunger
			 goalThe term domestic hunger goal means—
				(A)the goal of
			 reducing hunger in the United States to at or below 2 percent by 2010;
			 or
				(B)the goal of
			 reducing food insecurity in the United States to at or below 6 percent by
			 2010.
				(2)Emergency
			 feeding organizationThe term emergency feeding
			 organization has the meaning given the term in section 201A of the
			 Emergency Food Assistance Act of 1983 (7 U.S.C. 7501).
			(3)Food
			 securityThe term food
			 security means the state in which an individual has access to enough
			 food for an active, healthy life.
			(4)Hunger-free
			 communities goalThe term hunger-free communities
			 goal means any of the 14 goals described in the H. Con. Res. 302 (102nd
			 Congress).
			(5)SecretaryThe
			 term Secretary means the Secretary of Agriculture.
			INational
			 commitment to end hunger
			101.Hunger
			 reports
				(a)Study
					(1)Timeline
						(A)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Secretary shall conduct a study of major matters relating to the
			 problem of hunger in the United States, as determined by the Secretary.
						(B)UpdateNot
			 later than 5 years after the date on which the study under subparagraph (A) is
			 conducted, the Secretary shall update the study.
						(2)Matters to be
			 assessedThe matters to be assessed by the Secretary in the study
			 and update under this section shall include—
						(A)data on hunger
			 and food insecurity in the United States;
						(B)measures carried
			 out during the previous year by Federal, State, and local governments to
			 achieve domestic hunger goals and hunger-free communities goals;
						(C)measures that
			 could be carried out by Federal, State, and local governments to achieve
			 domestic hunger goals and hunger-free communities goals; and
						(D)the impact of
			 hunger and household food insecurity on obesity, in the context of poverty and
			 food assistance programs.
						(b)RecommendationsThe
			 Secretary shall develop recommendations on—
					(1)removing
			 obstacles to achieving domestic hunger goals and hunger-free communities goals;
			 and
					(2)otherwise
			 reducing domestic hunger.
					(c)ReportThe
			 Secretary shall submit to the President and Congress—
					(1)not later than 1
			 year after the date of enactment of this Act, a report that contains—
						(A)a detailed
			 statement of the results of the study, or the most recent update to the study,
			 conducted under subsection (a)(1); and
						(B)the most recent recommendations of the
			 Secretary under subsection (b); and
						(2)not later than 5
			 years after the date of submission of the report under paragraph (1), an update
			 of the report.
					IIStrengthening
			 community efforts
			121.Hunger-free
			 communities collaborative grants
				(a)Definition of
			 eligible entityIn this section, the term eligible
			 entity means a public food program service provider or a nonprofit
			 organization, including but not limited to an emergency feeding organization,
			 that demonstrates the organization has collaborated, or will collaborate, with
			 1 or more local partner organizations to achieve at least 1 hunger-free
			 communities goal.
				(b)Program
			 authorized
					(1)In
			 generalThe Secretary shall use not more than 50 percent of any
			 funds made available under section 125 to make grants to eligible entities to
			 pay the Federal share of the costs of an activity described in subsection
			 (d).
					(2)Federal
			 shareThe Federal share of the cost of carrying out an activity
			 under this section shall not exceed 80 percent.
					(3)Non-Federal
			 share
						(A)CalculationThe
			 non-Federal share of the cost of an activity under this section may be provided
			 in cash or in kind, fairly evaluated, including facilities, equipment, or
			 services.
						(B)SourcesAny
			 entity may provide the non-Federal share of the cost of an activity under this
			 section through a State government, a local government, or a private
			 source.
						(c)Application
					(1)In
			 generalTo receive a grant under this section, an eligible entity
			 shall submit an application to the Secretary at the time and in the manner and
			 accompanied by any information the Secretary may require.
					(2)ContentsEach
			 application submitted under paragraph (1) shall—
						(A)identify any
			 activity described in subsection (d) that the grant will be used to
			 fund;
						(B)describe the
			 means by which an activity identified under subparagraph (A) will reduce hunger
			 in the community of the eligible entity;
						(C)list any partner
			 organizations of the eligible entity that will participate in an activity
			 funded by the grant;
						(D)describe any
			 agreement between a partner organization and the eligible entity necessary to
			 carry out an activity funded by the grant; and
						(E)if an assessment
			 described in subsection (d)(1) has been performed, include—
							(i)a
			 summary of that assessment; and
							(ii)information
			 regarding the means by which the grant will help reduce hunger in the community
			 of the eligible entity.
							(3)PriorityIn
			 making grants under this section, the Secretary shall give priority to eligible
			 entities that—
						(A)demonstrate in
			 the application of the eligible entity that the eligible entity makes
			 collaborative efforts to reduce hunger in the community of the eligible entity;
			 and
						(B)(i)serve a predominantly
			 rural and geographically underserved area;
							(ii)serve communities in which the
			 rates of food insecurity, hunger, poverty, or unemployment are demonstrably
			 higher than national average rates;
							(iii)provide evidence of long-term
			 efforts to reduce hunger in the community;
							(iv)provide evidence of public support
			 for the efforts of the eligible entity; or
							(v)demonstrate in the application of
			 the eligible entity a commitment to achieving more than 1 hunger-free
			 communities goal.
							(d)Use of
			 funds
					(1)Assessment of
			 hunger in the community
						(A)In
			 generalAn eligible entity in a community that has not performed
			 an assessment described in subparagraph (B) may use a grant received under this
			 section to perform the assessment for the community.
						(B)AssessmentThe
			 assessment referred to in subparagraph (A) shall include—
							(i)an
			 analysis of the problem of hunger in the community served by the eligible
			 entity;
							(ii)an
			 evaluation of any facility and any equipment used to achieve a hunger-free
			 communities goal in the community;
							(iii)an analysis of
			 the effectiveness and extent of service of existing nutrition programs and
			 emergency feeding organizations; and
							(iv)a
			 plan to achieve any other hunger-free communities goal in the community.
							(2)ActivitiesAn
			 eligible entity in a community that has submitted an assessment to the
			 Secretary shall use a grant received under this section for any fiscal year for
			 activities of the eligible entity, including—
						(A)meeting the
			 immediate needs of people in the community served by the eligible entity who
			 experience hunger by—
							(i)distributing
			 food;
							(ii)providing
			 community outreach; or
							(iii)improving
			 access to food as part of a comprehensive service;
							(B)developing new
			 resources and strategies to help reduce hunger in the community;
						(C)establishing a
			 program to achieve a hunger-free communities goal in the community,
			 including—
							(i)a
			 program to prevent, monitor, and treat children in the community experiencing
			 hunger or poor nutrition; or
							(ii)a
			 program to provide information to people in the community on hunger, domestic
			 hunger goals, and hunger-free communities goals; and
							(D)establishing a
			 program to provide food and nutrition services as part of a coordinated
			 community-based comprehensive service.
						122.Hunger-free
			 communities infrastructure grants
				(a)Definition of
			 eligible entityIn this section, the term eligible
			 entity means an emergency feeding organization (as defined in section
			 201A(4) of the Emergency Food Assistance Act of 1983 (7 U.S.C.
			 7501(4))).
				(b)Program
			 authorized
					(1)In
			 generalThe Secretary shall use not more than 40 percent of any
			 funds made available under section 125 to make grants to eligible entities to
			 pay the Federal share of the costs of an activity described in subsection
			 (d).
					(2)Federal
			 shareThe Federal share of the cost of carrying out an activity
			 under this section shall not exceed 80 percent.
					(c)Application
					(1)In
			 generalTo receive a grant under this section, an eligible entity
			 shall submit an application to the Secretary at the time and in the manner and
			 accompanied by any information the Secretary may require.
					(2)ContentsEach
			 application submitted under paragraph (1) shall—
						(A)identify any
			 activity described in subsection (d) that the grant will be used to fund;
			 and
						(B)describe the
			 means by which an activity identified under subparagraph (A) will reduce hunger
			 in the community of the eligible entity.
						(3)PriorityIn
			 making grants under this section, the Secretary shall give priority to eligible
			 entities the applications of which demonstrate 2 or more of the
			 following:
						(A)The eligible
			 entity serves a predominantly rural and geographically underserved area.
						(B)The eligible
			 entity serves a community in which the rates of food insecurity, hunger,
			 poverty, or unemployment are demonstrably higher than national average
			 rates.
						(C)The eligible
			 entity serves a community that has carried out long-term efforts to reduce
			 hunger in the community.
						(D)The eligible
			 entity serves a community that provides public support for the efforts of the
			 eligible entity.
						(E)The eligible
			 entity is committed to achieving more than 1 hunger-free communities
			 goal.
						(d)Use of
			 fundsAn eligible entity shall use a grant received under this
			 section for any fiscal year to carry out activities of the eligible entity,
			 including—
					(1)constructing,
			 expanding, or repairing a facility or equipment to support hunger relief
			 agencies in the community;
					(2)assisting an
			 emergency feeding organization in the community in obtaining locally-produced
			 produce and protein products; and
					(3)assisting an
			 emergency feeding organization in the community to process and serve wild
			 game.
					123.Hunger-free
			 communities training and technical assistance grants
				(a)Definition of
			 eligible entityIn this section, the term eligible
			 entity means a national or regional nonprofit organization that carries
			 out an activity described in subsection (d).
				(b)Program
			 authorized
					(1)In
			 generalThe Secretary shall use not more than 10 percent of any
			 funds made available under section 125 to make grants to eligible entities to
			 pay the Federal share of the costs of an activity described in subsection
			 (d).
					(2)Federal
			 shareThe Federal share of the cost of carrying out an activity
			 under this section shall not exceed 80 percent.
					(c)Application
					(1)In
			 generalTo receive a grant under this section, an eligible entity
			 shall submit an application to the Secretary at the time and in the manner and
			 accompanied by any information the Secretary may require.
					(2)ContentsEach
			 application submitted under paragraph (1) shall—
						(A)demonstrate that
			 the eligible entity does not operate for profit;
						(B)describe any
			 national or regional training program carried out by the eligible entity,
			 including a description of each region served by the eligible entity;
						(C)describe any
			 national or regional technical assistance provided by the eligible entity,
			 including a description of each region served by the eligible entity;
			 and
						(D)describe the
			 means by which each organization served by the eligible entity—
							(i)works to achieve
			 a domestic hunger goal;
							(ii)works to achieve
			 a hunger-free communities goal; or
							(iii)used a grant
			 received by the organization under section 121 or 122.
							(3)PriorityIn
			 making grants under this section, the Secretary shall give priority to eligible
			 entities the applications of which demonstrate 2 or more of the
			 following:
						(A)The eligible
			 entity serves a predominantly rural and geographically underserved area.
						(B)The eligible
			 entity serves a region in which the rates of food insecurity, hunger, poverty,
			 or unemployment are demonstrably higher than national average rates.
						(C)The eligible
			 entity serves a region that has carried out long-term efforts to reduce hunger
			 in the region.
						(D)The eligible
			 entity serves a region that provides public support for the efforts of the
			 eligible entity.
						(E)The eligible
			 entity is committed to achieving more than 1 hunger-free communities
			 goal.
						(d)Use of
			 fundsAn eligible entity shall use a grant received under this
			 section for any fiscal year to carry out national or regional training and
			 technical assistance for organizations that—
					(1)work to achieve a
			 domestic hunger goal;
					(2)work to achieve a
			 hunger-free communities goal; or
					(3)receive a grant
			 under section 121 or 122.
					124.ReportNot later than September 30, 2013, the
			 Secretary shall submit to Congress a report describing—
				(1)each grant made under this title,
			 including—
					(A)a description of any activity funded by
			 such a grant; and
					(B)the degree of success of each activity
			 funded by such a grant in achieving hunger-free communities goals; and
					(2)the degree of
			 success of all activities funded by grants under this title in achieving
			 domestic hunger goals.
				125.Authorization
			 of appropriationsThere is
			 authorized to be appropriated to carry out this title $50,000,000 for each of
			 fiscal years 2008 through 2013.
			
